DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US PG-Pub No.: 2015/0060820 A1, hereinafter, “Takagi”).
Regarding claim 1, Takagi discloses a display panel (see Takagi, FIGs. 1A, 1B, and 2) including a plurality of sub-pixels (one sub-pixel is shown in FIG. 1B, ¶ [0011] discloses a plurality of pixels), comprising:
a substrate (102, FIG. 1B);
an insulating film (104, ¶ [0033]) on the substrate (102) and including a concave portion (portion for 114, FIG. 1B) having a flat portion and an inclined portion (105, ¶ [0033]) surrounding the flat portion in one or more of the plurality of sub-pixels (FIG. 1B);
a first electrode (106, ¶ [0035]) on the insulating film (104, FIG. 1B), on an upper portion of the concave portion, and on a periphery portion extending from the concave portion, in the one or more sub-pixels (FIG. 1B);
a bank (108, FIG. 1B) on the first electrode (106) and the insulating film (104), and having an opening (opening for 114, FIG. 1B) corresponding to a part of the flat portion in the one or more sub-pixels (FIG. 1B);
a light emitting layer (110, ¶ [0036]) on the first electrode (106) and in the opening of the bank (108) in the one or more sub-pixels (FIG. 1B); and
a second electrode (112, ¶ [0036]) on the light emitting layer (110) and the bank (108, FIG. 1B).

Regarding claim 2, Takagi discloses the display panel according to claim 1, wherein the inclined portion includes a high-inclined portion having a second inclined angle larger than a first inclined angle, and the first inclined angle is an angle between a portion of the inclined portion contacting the flat portion and a surface of the substrate (102, ¶ [0073]; the inclined portion can be quadratic curve).

Regarding claim 3, Takagi discloses the display panel according to claim 2, wherein as at least a part of the inclined portion moves away from the flat portion in a direction parallel to the substrate (102), an inclined angle between the inclined portion and a surface of the substrate (102) increases (since the inclined portion can be quadratic curve, ¶ [0073]).

Regarding claim 6, Takagi discloses the display panel according to claim 2, wherein a height of the concave portion is 0.7 µm or more (¶ [0048] discloses that a height of the concave portion d1 is 10 times or more than d3 and ¶ [0036] discloses that d3 is 100 nm to 200 nm).

Regarding claim 7, Takagi discloses the display panel according to claim 1, wherein the first electrode (106) includes a reflective metal (¶¶ [0040] and [0042]).

Regarding claim 8, Takagi discloses the display panel according to claim 2, wherein a portion of the bank (108) is over the inclined portion and has a convex shape in a direction of a viewing surface (FIG. 1B).

Regarding claim 9, Takagi discloses the display panel according to claim 2, wherein a portion of the bank (108) is over the inclined portion, and as the portion of the bank (108) moves away from the flat portion in a direction parallel to the substrate (102), the portion of the bank (108) has a shape in which an inclined angle between the bank (108) and a surface of the substrate (102) decreases (FIG. 1B).

Regarding claim 10, Takagi discloses the display panel according to claim 2, wherein a portion of the bank (108) is over the inclined portion, and as the portion of the bank (108) moves away from the flat portion in a direction parallel to the substrate (102), the portion of the bank (108) over the inclined portion has a shape in which a thickness of the portion of the bank (108) over the inclined portion increases and then decreases (FIG. 1B with 105 quadratic curve, ¶ [0050]).

Regarding claim 11, Takagi discloses the display panel according to claim 1, wherein one or more of the plurality of sub-pixels includes a light emitting area (FIG. 1B), and wherein the light emitting area comprises: a first area in which light exits through the second electrode (112) over the flat portion; and a second area through which light reflected from the first electrode (106) on the inclined portion exits (FIGs. 1B and 2).

Regarding claim 12, Takagi discloses the display panel according to claim 11, wherein the first area corresponds to the flat portion of the concave portion on a viewing surface of the display panel (FIGs. 1B and 2).

Regarding claim 13, Takagi discloses the display panel according to claim 14, wherein the second area corresponds to the inclined portion of the concave portion on a viewing surface of the display panel (FIGs. 1B and 2).

Regarding claim 14, Takagi discloses the display panel according to claim 11, wherein the second area surrounds the first area on a viewing surface of the display panel (FIGs. 1B and 2).

Regarding claim 15, Takagi discloses the display panel according to claim 11, wherein one or more of a color coordinate and luminance of a light emitted from the first area and a light emitted from the second area are different from each other (since light emitted from the fist area and light emitted from the second area have different path, a color coordinate and luminance is different).

Regarding claim 16, Takagi discloses the display panel according to claim 11, wherein the second area has a plurality of island shapes spaced apart from one another in the one or more sub-pixels (each sub-pixel has an island shape, therefore a plurality of sub-pixels have a plurality of island shape spaced apart by 108+104).

Regarding claim 18, Takagi discloses a display device (see Takagi, FIGs. 1A, 1B, and 2) including a plurality of sub-pixels (one sub-pixel is shown in FIG. 1B, ¶ [0011] discloses a plurality of pixels), comprising:
a display panel (FIGs. 1A, 1B, 2, 7, and 8) including:
a substrate (102, FIG. 1B);
an insulating film (104, ¶ [0033]) on the substrate (102) and including a concave portion (portion for 114, FIG. 1B) having a flat portion and an inclined portion (105, ¶ [0033]) surrounding the flat portion in one or more of the plurality of sub-pixels (FIG. 1B);
a first electrode (106, ¶ [0035]) on the insulating film (104, FIG. 1B), on an upper portion of the concave portion, and on a periphery portion extending from the concave portion, in the one or more sub- pixels (FIG. 1B);
a bank (108, FIG. 1B) on the first electrode (106) and the insulating film (104), and having an opening (opening for 114, FIG. 1B) corresponding to a part of the flat portion in the one or more sub-pixels (FIG. 1B);
a light emitting layer (110, ¶ [0036]) on the first electrode (106) and in the opening of the bank (108) in the one or more sub-pixels (FIG. 1B); and
a second electrode (112, ¶ [0036]) on the light emitting layer (110) and the bank (108, FIG. 1B); and a driving circuit (136, ¶ [0091]) for driving the display panel (FIGs. 7 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US PG-Pub No.: 2015/0060820 A1, hereinafter, “Takagi”), as applied to claim 2 above, and further in view of Zhang (Us PG-Pub No.: 2018/0331325 A1, hereinafter, “Zhang”).
Regarding claim 4, Takagi discloses the display panel according to claim 2.
Takagi is silent regarding that the second inclined angle is more than twice the first inclined angle.
Zhang, however, discloses a display panel (see Zhang, FIG. 5), comprising an inclined portion (111) including a high-inclined portion having a second inclined angle larger than a first inclined angle, and the first inclined angle is an angle between a portion of the inclined portion contacting a flat portion and a surface of a substrate (110), wherein the second inclined angle is more than twice the first inclined angle (FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second inclined angle more than twice the first inclined angle, as taught by Zhang, in order to improve device efficiency (Zhang, ¶ [0059]).

Regarding claim 5, Takagi discloses the display panel according to claim 2.
Takagi is silent regarding that the second inclined angle relative to a surface of the substrate (102) is 50º or more and 80º or less.
However, Zhang discloses a display panel (see Zhang, FIG. 5), wherein a second inclined angle relative to a surface of a substrate (110) is 45º or more and 90º or less.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second inclined angle relative to a surface of the substrate 45º or more and 90º or less, as taught by Zhang, in order to improve device efficiency (Zhang, ¶ [0059]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second inclined angle relative to a surface of the substrate 50º or more and 80º or less, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US PG-Pub No.: 2015/0060820 A1, hereinafter, “Takagi”), as applied to claim 1 above, and further in view of Han et al. (Us PG-Pub No.: 2019/0204952 A1, hereinafter, “Han”).
Regarding claim 17, Takagi discloses the display panel according to claim 1.
Takagi is silent in the same embodiment regarding an encapsulation layer; a touch buffer layer on the encapsulation layer; and a plurality of touch electrodes on the touch buffer layer, the plurality of touch electrodes including touch electrodes that do not overlap with the concave portion.
Han, however, discloses a display panel (see Han, FIG. 4), comprising an encapsulation layer (141, FIG. 4); a touch buffer layer (143, FIG. 4; 143 is between touch sensor 160 and display panel 102, therefore, it is a touch buffer) on the encapsulation layer (141); and a plurality of touch electrodes (165, ¶ [0159]) on the touch buffer layer (143, FIG. 4), the plurality of touch electrodes (165) including touch electrodes that do not overlap with light emitting area (130, FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an encapsulation layer; a touch buffer layer on the encapsulation layer; and a plurality of touch electrodes on the touch buffer layer, the plurality of touch electrodes including touch electrodes that do not overlap with light emitting area, which is Takagi’s concave portion, as taught by Han, so that the display can have a touch screen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892